Citation Nr: 1546032	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Oakland, California.  

In a November 2010 decision, the Board denied the Veteran's claim on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted an August 2011 Joint Motion for Remand (JMR) and remanded the matter for proceedings consistent with the JMR, which included vacating the November 2010 Board decision.  

This matter was previously remanded by the Board in December 2011 and September 2014 for additional development.  

Following the most recent April 2015 supplemental statement of the case (SSOC), the Veteran submitted additional private treatment evidence.  Subsequently, the Veteran's representative submitted a September 2015 waiver of initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ); therefore, it has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

As discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to ionizing radiation.  Specifically, upon remand, VA must attempt to obtain outstanding relevant private treatment records as well as an addendum VA medical opinion.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Notably, following the most recent April 2015 supplemental statement of the case (SSOC), the Veteran submitted a July 2015 private psychiatric treatment record from Kaiser Permanente that documents a diagnosis of posttraumatic stress disorder (PTSD) related to the Veteran's active service.  While the Veteran's representative submitted a September 2015 waiver of AOJ consideration with respect to such evidence, the Board nevertheless finds that a remand is warranted, as there is no indication that VA has attempted to obtain any additional outstanding private psychiatric treatment records from Kaiser Permanente in particular, and any outstanding private psychiatric treatment records are extremely relevant to the Veteran's claim on appeal.  

Moreover, in light of the July 2015 private psychiatric treatment records added to the claims file, there is conflicting evidence regarding whether or not the Veteran has a current diagnosis of PTSD which is related to his active service.  While the prior April 2015 VA examiner reconciled his negative nexus opinion with respect to another private opinion, the April 2015 VA examiner did not have the opportunity to review, comment upon, or reconcile the July 2015 private nexus opinion.  Therefore, the Board finds that an addendum opinion is required upon remand in order to reconcile the conflicting medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private treatment records, including psychiatric treatment from Kaiser Permanente, after obtaining authorization from the Veteran as required.  Ensure that all such pertinent records are associated with the claims file and all responses are properly documented.

2.  Thereafter, return the claims file to the April 2015 VA examiner for an addendum opinion regarding the nature, onset, and etiology of any acquired psychiatric disorder, including persistent depressive disorder and PTSD.  If the April 2015 VA examiner is unavailable, an equally qualified VA examiner may be substituted.  

The examiner must review the entire claims file, including any electronic records and a copy of this remand, and the resulting examination report must indicate that such a review occurred.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail correlated to a specific diagnosis.  A detailed rationale must be provided for all opinions expressed.  

For each acquired psychiatric disorder diagnosed, the examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, aggravated (i.e., permanently worsened beyond normal progression) by, or is otherwise related to the Veteran's active military service, to include as due to exposure to ionizing radiation.  

The examiner must also specifically consider, comment upon, and reconcile the Veteran's private treatment records which document a diagnosis of PTSD during the appeal period, including the July 2015 private treatment record from Kaiser Permanente and any additional private treatment evidence added to the record upon remand.  

3.  Thereafter, and following any additional development warranted as a result of the above, readjudicate the Veteran's claim on appeal, with consideration of the July 2015 private treatment evidence and any additional evidence obtained upon remand.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and allow a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




